INDUSTRIAL WATER SUPPLY

AND DISTRIBUTION AGREEMENT

 

This Industrial Water Supply and Distribution Agreement is made this 25th day of
September, 2019, by and among the City of Heron Lake, Minnesota, a Minnesota
Municipal Corporation, (the "City") and Heron Lake BioEnergy, LLC, a Minnesota
limited liability company (“BioEnergy''), formerly known as Generation II
Ethanol, LLC, and collectively known as the ''Parties":

 

WITNESSETH:

 

A.



WHEREAS, the original INDUSTRIAL WATER SUPPLY DEVELOPMENT AND DIS1RIBUTION
AGREEMENT, dated October 27, 2003, by and between the Parties and Minnesota
Soybean Processors, a Minnesota cooperative corporation ("MnSP") and the County
of Jackson ("County") sets forth that BioEnergy will require untreated
industrial water and that the City agrees to supply the untreated industrial
water to BioEnergy upon terms and conditions set forth in the original
agreement; and

 

B.



WHEREAS, the INDUSTRIAL WATER SUPPLY DEVELOPMENT AND DISTRIBUTION AGREEMENT
terminated on February 1, 2019, pursuant to paragraph 20.1 of said agreement;
and

 

C.



WHEREAS, City and BioEnergy wish to enter into an amended agreement so that the
City can continue to supply industrial water to BioEnergy for a certain flow
charge fee and fixed charge fee; and

 

D.



WHEREAS, all parties have approved this Agreement pursuant to separate
resolutions approved for signature by their governing council or boards.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the City and
BioEnergy hereby agree as follows:

 

1. The City shall provide the first 600 gpm of capacity available from the City
Well Facilities (described in the original Industrial Water Supply Development
and Distribution Agreement dated October 27, 2003) to BioEnergy.

 

2. The flow charges payable to the City by BioEnergy shall be at the rate of
$0.60 per thousand gallons of water supplied to BioEnergy. In addition, there
shall be a fixed monthly charge payable to the City by BioEnergy in the amount
of $1,500.00 per month. The flow charges and fixed charge invoice shall be
provided to BioEnergy at the beginning of each month with payment due to the
City by the 15th day of each month. Each payment shall be mailed to the City of
Heron Lake, PO Box 315, Heron Lake, MN 56137.

 

3. When the fixed charge of $1,500.00 per month is collected by the City, the
City will deposit the fixed charge into its municipal water fund or any other
fund as determined solely by the City Council of Heron Lake, Minnesota. The flow
charge of $0.60 per thousand gallons of water supplied to BioEnergy that is paid
by BioEnergy to the City will be placed into a dedicated fund for the operation
and maintenance of the City wellfield, well facilities and related distribution
infrastructure retained by the City. The dedicated account for the operation and
maintenance of the City wellfield, well facilities and related distribution
infrastructure retained by the City shall be capped at $300,000.00 at the end of






each calendar year. If the dedicated account exceeds $300,000.00 after the
December flow charge is received and all expenses are paid, the City will return
BioEnergy's share of the amount over $300,000.00 on the last business day of
December unless extraordinary operational and maintenance expenses are planned
or known by the City. If extraordinary operational and maintenance expenses are
planned or known by the City, the City shall have the right to retain the flow
charge paid by BioEnergy and place the amount in the dedicated account until
such time as the extraordinary operational and maintenance expenses are paid for
and completed.

 

4. In the event the maintenance costs home by the City for the wellfield, well
facilities, and related distribution infrastructure retained by the City exceed
funds held in the dedicated account for operation and maintenance, then in the
first two years of this agreement, BioEnergy will receive a City invoice for an
amount which equals fifty-five (55) percent of the maintenance costs which
exceed the funds held in the dedicated account. For example, if the maintenance
costs exceed the amount held in the dedicated account by $50,000.00 during the
first two years of this agreement, BioEnergy will receive an invoice  from
the  City  in  the  amount of  $27,500.00 and BioEnergy will be required to pay
that amount.   If this agreement has been in place for at least two years, then
BioEnergy shall pay a percentage of the maintenance costs that exceed the amount
held in the dedicated fund. The percent that BioEnergy pays will be determined
using a two year average of the amount of industrial water used by BioEnergy as
compared to the total amount of industrial water supplied to both MnSP and
BioEnergy during the two year period. For example, if a total of 100 units of
industrial water are supplied to MnSP and BioEnergy over a two year period, and
BioEnergy was supplied 60 of the 100 units, then BioEnergy will be responsible
for paying sixty (60) percent of the maintenance costs that exceed the funds
held in the dedicated account.

 

5. Unless this agreement is renewed by both parties, upon completion of this
agreement, all dedicated account funds shall be distributed to MnSP and
BioEnergy within a reasonable amount of time and in proportion to the amount
each entity contributed to the dedicated account. For example, if BioEnergy
contributed forty (40%) percent of the funds held in the dedicated account, then
BioEnergy shall be distributed forty (40%) percent of the dedicated fund amount
upon completion of this agreement.

 

6. The City shall continue to own and operate the Well Facilities described and
set forth in that agreement dated October 27, 2003.

 

7. This Amended Agreement shall have a term often (10) years beginning February
1, 2019.

 

8. The parties all acknowledge and represent to each other that they have been
represented by legal counsel of their own choosing in connection with their
consideration and execution of this Agreement. The parties acknowledge and
represent to each other that in executing this Agreement, they have relied
solely upon their own independent judgment, belief and knowledge, and upon the
advice of their own chosen legal counsel. The normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.

 

9. This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Minnesota.

 

10. This Agreement may be executed in counterparts, each of which shall be
deemed to be one and the same instrument. The parties hereto shall exchange
among themselves original signed counterparts.

 








11. The City fees and expenses associated with this Agreement shall be
considered operation expenses and the City shall have the right to use dedicated
account funds to pay these City fees and expenses, including attorney fees.

 

12. In the event BioEnergy is sold or no longer in business and this agreement
terminates, BioEnergy will be refunded its share of excess funds after wells are
updated and in good standing.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Industrial Water
Supply and Distribution Agreement as of the day and year first above-written.

 

 

CITY OF HERON LAKE, MINNESOTA,

A Minnesota Municipal Corporation

 

By /s/ Jason Freking

          Jason Freking, its Mayor

 

 

By /s/ Stacy J. Grube

          Stacy J. Grube, its Clerk

 

 

 

 

 

HERON LAKE BIOENERGY, LLC, a Minnesota Limited Liability Company

 

By /s/ Steve A. Christensen CEO/GM

 

its President

 

 



